                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     FINJAN, INC.,                                      Case No. 17-cv-04790-HSG (TSH)
                                   6                     Plaintiff,
                                                                                            DISCOVERY ORDER
                                   7              v.
                                                                                            Re: Dkt. Nos. 137, 138, 139, 144, 145
                                   8     BITDEFENDER INC., et al.,
                                   9                     Defendants.

                                  10           The Court held a telephonic hearing today concerning ECF Nos. 137, 138, 139 and 145.
                                  11   Despite the number of filings, there are only two issues in dispute. First, Finjan served 211
                                  12   requests for admission (“RFAs”) on June 12, 2019, the last day to do so before the July 12, 2019
Northern District of California
 United States District Court




                                  13   fact discovery cutoff. Bitdefender objects, saying that Finjan had previously proposed that each
                                  14   side may serve up to 50 RFAs, whereas Bitdefender had proposed that each side may serve up to
                                  15   20. See ECF No. 102, page 7. Bitdefender also says that answering the RFAs would be
                                  16   burdensome.
                                  17           The Court rejects Bitdefender’s arguments. The Federal Rules of Civil Procedure do not
                                  18   impose a limit on the numbers of RFAs. Of course, RFAs, like any form of discovery, must be
                                  19   proportional and the Court can limit them if they are unduly burdensome – but there isn’t an a
                                  20   priori number that is the limit, unlike with depositions and interrogatories. Here, the parties had
                                  21   competing proposals, but they never reached an agreement. Finjan would have been bound by its
                                  22   proposed limit of 50 if Bitdefender had accepted it. Indeed, one strategic advantage to accepting
                                  23   an opponent’s proposal that you don’t like is to stop them from doing something worse. Here,
                                  24   however, Bitdefender rejected Finjan’s proposed limit of 50, and Finjan rejected Bitdefender’s
                                  25   proposed limit of 20, so the parties were back to the default under Rule 30, which is that there is
                                  26   no particular limit.
                                  27           The Court has reviewed the RFAs themselves, and they are reasonable and proportional.
                                  28   They mostly just ask if Bitdefender does or has done relevant things in the United States. Despite
                                   1   Bitdefender’s arguments, the Court does not agree these RFAs are burdensome. At the hearing,

                                   2   Bitdefender requested 21 days to answer the RFAs. Finjan stated that timing was acceptable.

                                   3   Accordingly, the Court ORDERS Bitdefender to answer the RFAs by August 16, 2019.

                                   4          The other issue is whether Finjan has complied with the Court’s order to provide pinpoint

                                   5   source code citations in response to Bitdefender’s interrogatory No. 5. See ECF No. 114. This

                                   6   issue became clearer at the hearing, when it became evident that both sides agree what the solution

                                   7   is. Right now, Finjan’s response to interrogatory 5 contains pinpoint citations to the code that it

                                   8   claims infringes each element. But then at the end of the discussion of each element, Finjan states

                                   9   that it “will also rely on the following source code to prove that” the accused products discussed

                                  10   “meet this limitation,” and what follows is a block citation to several thousand lines of code,

                                  11   sometimes including entire files. At the hearing, Finjan explained that the pinpoint citations that

                                  12   precede the block cite show the code that infringes that limitation and that the block cite is to other
Northern District of California
 United States District Court




                                  13   code that is called by the infringing code in order for the software to operate. The Court

                                  14   understands that as a functional matter, you can’t operate just the infringing code – it won’t work,

                                  15   and therefore in a technical sense won’t “infringe,” unless it is used with other code to make it

                                  16   operable. However, the way Finjan’s interrogatory response is drafted leaves Finjan open to later

                                  17   contend that somewhere in the block cites is additional infringing code. The Court ORDERS

                                  18   Finjan to amend its response to interrogatory No. 5 to remove this problem. Specifically, before

                                  19   each block cite Finjan must explain that the preceding pinpoint citations are the code Finjan relies

                                  20   on to show infringement of that limitation, and the block cite that follows is merely other code that

                                  21   is needed to make the infringing code for that limitation operate. In other words, Finjan must

                                  22   clarify that it is relying only on the pinpoint citations as identifying the infringing code for each

                                  23   limitation.

                                  24          Finally, the motion to seal at ECF No. 144 is GRANTED.

                                  25          IT IS SO ORDERED.

                                  26   Dated: July 26, 2019

                                  27
                                                                                                      THOMAS S. HIXSON
                                  28                                                                  United States Magistrate Judge
                                                                                          2
